PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
INGRAM et al.
Application No. 16/363,510
Filed: 25 Mar 2019
For: FEMALE ENTERAL COUPLING

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT UNINTENTIONALLY DELAYED PRIORITY CLAIM UNDER 37 C.F.R. 1.78” which is being treated as a petition under 37 CFR 1.78(c) & (e), filed May 26, 2021 to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of the prior-filed provisional Application No. 61/563,923 and nonprovisional Application No. 13/600,595 listed in the corrected Application Data Sheet (“ADS”) filed May 26, 2021.

The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is GRANTED.

If the reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of a prior-filed provisional and nonprovisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications must be accompanied by:

(1) The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was 

Petitioner paid the $2,100.00 as set forth in 37 CFR 1.17(m). The current application was filed before June 4, 2019 on March 25, 2019 while nonprovisional Application No. 14/613,136 was still pending. Application No. 14/613,136 was filed February 3, 2015 on the last day nonprovisional Application No. 13/600,595 was pending (one-month extension of time paid on February 3, 2015 for Application No. 13/600,595). Further, Application No. 13/600,595 was filed on August 31, 2012 within twelve months of the filing date November 28, 2011 for provisional Application No. 61/563,923. The benefit claims were due on July 25, 2019 (four months after the filing date of the current application), and the corrected ADS was filed within two years of this date on May 26, 2021. Additionally, the corrected ADS contains corrections made relative to the most recent filing receipt mailed on July 11, 2019.

As mentioned above, a statement that the entire delay between the date the claim was due under CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The statement provided on Pg. 2 of the petition reads as “the entire delay in filing the priority claim within the period set forth in 37 C.F.R. 1.78 was unintentional”. The language in the petition varies from that required by the rule but is being construed as a statement in accordance therewith. Petitioner must inform the Office if this is an incorrect interpretation. The Director may require additional information where there is a question whether the delay was unintentional.

In a prior-filed ADS filed March 25, 2019, applicant has indicated that this application:  (1) claims priority to or the benefit of an application filed before March 16, 2013; (2) and also contains, or contained at any time, a claim to a claimed invention that has an effective filing date on or after March 16, 2013; and (3) is a transition application that should be examined under the First Inventor to File (FITF) provisions of the AIA .

As the present petition satisfies all the requirements, the Office accepts the claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of the prior-filed applications as unintentionally delayed.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claims to the prior-filed applications because the petition requirements of 37 CFR 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. Applicant should not construe this acceptance as meaning that this application is entitled to the benefit of the prior-filed applications. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A copy of the corrected filing receipt containing the claims for benefit of prior-filed provisional Application No. 61/563,923 and nonprovisional Application No. 13/600,595 is enclosed.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        	

Enclosure:  Corrected Filing Receipt